Eo Die. The Court.
The Snyder notes should have been deducted before the discount was doubled. That would not be an offset to a penalty. When the bank credited the plaintiffs with the proceeds of these notes, there was no appropriation of their amount by either party, and as the plaintiffs made no direct payment to the bank of the discount on the accommodation paper, it would now be equitable to make such deduction; for to the extent of such notes the discount had not been paid by the plaintiffs.
The deduction should have been made of the amount of the notes less the sum paid by plaintiffs’ assignee thereon. As the penalty bears no interest, neither should there be any interest allowed on the Snyder notes.
Buie absolute, unless plaintiffs within 10 days remit from the verdict all above $2,150.34.
Oral opinion by McKennan, J.; Acheson, J., concurring.